UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2008 Golar LNG Limited (Translation of registrant’s name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F [X]Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No[X] If “Yes”is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Item 1. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is a copy of the press release of Golar LNG Limited dated December 3, 2007. Exhibit99.1 Golar LNG - Insider Transaction Golar LNG Board member Tor Olav Trøim has Dec 3 2007 extended a forward contract in respect of 200,000 shares in Golar LNG. The new forward contract expires on June 4, 2008, at a price of NOK 84,98 per share. Mr. Trøim has, including options and forward contracts, a total exposure to 450.000 shares in Golar LNG after this trade. Hamilton, Bermuda Dec 3, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Golar LNG Limited (Registrant) Date: January 3, 2008 By: /s/ Graham Robjohns Graham Robjohns Chief Financial Officer SK 03849 0004 842894
